DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The People’s Republic of China on 5/3/2018 and 10/20/2017. It is noted, however, that applicant has not filed a certified copy of the foreign priority applications as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/16/2020, 9/13/2021, 10/21/2021, and 3/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 6-16 and 21-33 are also objected to as allowable due to their dependence from allowable claim 5.
Regarding claim 5, Wilson discloses the invention of claim 1, Wilson further discloses wherein: the operating handle comprises: 
a pull rod (plunger 448, see Figs. 15A and 15D), a push member (pusher 437, see Fig. 15C), a handle casing (outer casing of handle 435, see Fig. 15A); 
wherein the pull rod is connected to the pushing tube (see Paragraph 148 mentioning wherein the plunger is configured to move the pusher, thereby having a connection between the two components);
the push member is fitted outside the pull rod (see Figs. 18A-18B showing wherein pusher is located outside the plunger, at least at the distal end outside of the handle, connected thereto by the pusher hub 439 (see Paragraph 143) which is also located outside the plunger as shown in Fig. 18A); 
the push member is connected to the delivery needle (pusher is connected to the handle via pusher hub 439 disposed within the handle, see Paragraph 143); 
the handle casing is fitted outside the push member (outer case of the handle 435 is located outside of the pusher as shown in Figs. 18A-18B); 
the handle casing is connected to the outer delivery tube (outer casing of the handle 435 is connected to the outer tube 431 as shown in Fig. 18A); 
the outer delivery tube is fitted outside the delivery needle (see Fig. 17B showing wherein the outer tube 431 is located outside of the needle 441);
However, Wilson does not expressly disclose wherein the pushing tube is located inside the delivery needle.
Regarding claim 5, Dai discloses the invention of claim 1, Dai further discloses: 
the operating handle comprises: 
a push member (push rod 10, see Fig. 1b), a handle casing (outer casing of handle 5, see Fig. 1a); 
the push member is connected to the delivery needle (see Fig. 1a showing wherein the push rod 10 is located within the needle and connected thereto); 
the handle casing is fitted outside the push member (see Fig. 1a showing the outer case of handle 5 fitted outside the push rod 10); 
the handle casing is connected to the outer delivery tube (outer case of handle 5 is connected to the catcher via the sheath as shown in Figs. 1a-1b);
 the outer delivery tube is fitted outside the delivery needle (see Fig. 1b showing catcher 2 is fitted outside the needle 3);
However, Dai does not expressly disclose a pull rod, wherein the pull rod is connected to the pushing tube, wherein the push member is fitted outside the pull rod, or wherein the pushing tube is located inside the delivery needle
Claim Objections
Claim 8, 10, 14, 17 are objected to because of the following informalities: 
Claim 8 recites, “…wherein the pull rod is connected with a tubular structure that stops blood leakage” and should more clearly recite the functional language as “…wherein the pull rod is connected with a tubular structure configured to stop blood leakage”
Claim 10 recites, “…wherein the tubular structure and the connection wire are severed after the repair component is released” and should more clearly recite the functional language as “…wherein the tubular structure and the connection wire are configured to be severed after the repair component is released” to imply that the severing is part of the application procedure for the device.
Claim 14 recites, “…and the sliding member and snapping member come into contact to cause…” and should more clearly recite the function language as “…and the sliding member and snapping member are configured to come into contact to cause…”
Claim 17 recites, “…wherein the anchor is to be attached to the valve leaflet”  and should more clearly recite the function language as“…wherein the anchor is configured to be attached to the valve leaflet”  
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and claims dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-33 are also rendered indefinite due to their dependence on at least independent claim 1.
Claim 1 recites, “wherein the delivery device is configured to perform, in response to a trigger operation, a linkage release operation that includes actuating the delivery needle and releasing the repair component.”
However, no trigger or linkage components are claimed and it is unclear how this “trigger operation” and “linkage release operation” would occur without physical elements of at least a trigger or release mechanism being manipulated to perform such actions. This thereby renders the claim indefinite as it is unclear how the language recited in claim 1 would occur absent any mention of such elements necessary to perform the claimed function. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilson (US 2018/0214269 A1)
Regarding claim 1 (see 112b rejection above), Wilson discloses:	
A system for repairing a valve leaflet in minimally invasive surgery (see Figs. 15A-15B, seen to be the main embodiment of the invention, with further details of the distal portion of the device shown in Figs . 17B), comprising: 
a delivery device (delivery device 430, see Figs. 15A-15B) comprising: 
an operating handle (handle 435, see Figs. 15A-15B); 
an outer delivery tube (outer tube 431, see Fig. 15A and 15C) coupled to the operating handle (see Fig. 15A showing the outer tube connecting to the handle); 
a delivery needle (needle 441, see Fig. 17B) coupled to the operating handle (coupled to the proximal end portion via the pusher, see Paragraph 143 mentioning the connection therebetween and wherein the pusher is at least partially disposed within the handle 435); and 
a pushing tube (pusher 437, see Fig. 15B) coupled to the operating handle (pusher is disposed within the handle as shown in Fig. 15B); and 
a repair component comprising 
an anchor (distal anchor 440, see Fig. 17B) and a connection wire (suture 442, see Fig. 14E showing suture 342, analogous to suture 442 but shown in more detail for visual reference, see Paragraphs 144-145); 
wherein the delivery device is configured to perform, in response to a trigger operation, a linkage release operation that includes actuating the delivery needle and releasing the repair component (see Paragraphs 143-144 mentioning wherein the distal anchor can be deployed and left behind in the body cavity when actuated by the plunger)
Regarding claim 2, Wilson discloses the invention of claim 1, Wilson further discloses a positioning tube fitted outside the outer delivery tube (see Examiner’s Diagram of Wilson Fig. 15C below illustrating a positioning tube (proximal tubular portion of the end effector 433) positioned outside the outer tube)

    PNG
    media_image1.png
    277
    476
    media_image1.png
    Greyscale

Examiner’s Diagram of Wilson Fig. 15C
Regarding claim 3, Wilson discloses the invention of claim 1, Wilson further discloses a positioning tube fitted outside the outer delivery tube (see Examiner’s Diagram of Wilson Fig. 15C above illustrating a positioning tube positioned outside the outer tube), wherein the positioning tube is held in place by an outer tube clamp (end effector 433, see Fig. 15C, see also Paragraph 143 mentioning wherein the distal portion of end effector 433 is coupled to the distal and portion of an outer tube 431, thereby securing the proximal tubular portion of the end effector to the outer tube 431)
Regarding claim 17, Wilson discloses the invention of claim 1, Wilson further discloses wherein the anchor is to be attached to a valve leaflet (see Paragraph 143 mentioning wherein the anchor may be applied to a mitral valve leaflet)
Regarding claim 18, Wilson discloses the invention of claim 1, Wilson further discloses wherein the anchor is made of a metal or polymer material (see Paragraph 218 mentioning wherein the anchor can comprise a polymer material)
Regarding claim 19, Wilson discloses the invention of claim 1, Wilson further discloses wherein the connection wire is connected to the anchor (see Paragraph 145 mentioning wherein suture 442 forms the distal anchor at the distal end thereof), and the connection wire is made of a polymer material (see Paragraph 218 mentioning wherein the distal anchor can comprise a polymer material. Since the distal anchor is the distal portion of the suture, this would mean the suture would also comprise a polymer material)
Regarding claim 20, Wilson discloses the invention of claim 1, Wilson further discloses wherein the outer delivery tube, the delivery needle, and the pushing tube form a three-layered structure (see Fig. 20A-20B showing wherein the outer tube, needle and pusher form a three-layered structure with no element comprising another element, thereby form three different layers – one for each element)
Claim(s) 1-4, 17-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai (WO 2016192481 A1)
Regarding claim 1 (see 112b rejection above), Dai discloses:	
A system for repairing a valve leaflet in minimally invasive surgery (see Fig. 1a), comprising: 
a delivery device (device shown in Fig. 1) comprising: 
an operating handle (handle 5 shown in Fig. 1); 
an outer delivery tube (catcher 2, see Figs. 1a-1b) coupled to the operating handle (catcher is coupled to the proximal handle via sheath 1 shown in Fig 1a); 
a delivery needle (needle 3, see Fig. 1b) coupled to the operating handle (coupled to the proximal handle via sheath 1); and 
a pushing tube (push shaft 13, see Fig. 2a) coupled to the operating handle (push shaft is seen to be disposed within the handle as shown in Fig. 2a located at the proximal-most point of the device); and 
a repair component comprising 
an anchor (artificial chordae 4, see Fig. 1b) and a connection wire (rope 24, see Fig. 2b showing a connection between rope 24 and artificial chordae 4); 
wherein the delivery device is configured to perform, in response to a trigger operation, a linkage release operation that includes actuating the delivery needle and releasing the repair component (see Paragraphs 73-74 mentioning wherein the artificial chordae is released to repair valve leaflets when released by push rod 10)
Regarding claim 2, Dai discloses the invention of claim 1, Dai further discloses a positioning tube fitted outside the outer delivery tube (sheath 1, see Figs. 1a-1b, shown outside the catcher 2)
Regarding claim 3, Dai discloses the invention of claim 1, Dai further discloses a positioning tube fitted outside the outer delivery tube (sheath 1, see Figs. 1a-1b, shown outside the catcher 2), wherein the positioning tube is held in place by an outer tube clamp (see Examiner’s Diagram of Dai Fig. 2a below showing a tube clamp fitted over and adhered to the outer peripheral surface of the sheath 1)

    PNG
    media_image2.png
    216
    367
    media_image2.png
    Greyscale

Examiner’s Diagram of Dai Fig. 2a
Regarding claim 4, Dai discloses the invention of claim 1, Dai further discloses wherein a positioning tube is fitted outside the outer delivery tube (sheath 1, see Figs. 1a-1b, shown outside the catcher 2), and 
wherein the positioning tube is made of a polymer (see Paragraph 17  mentioning “Preferably, the inner and outer tubes made of a metal material or a polymer material”)
Regarding claim 17, Dai discloses the invention of claim 1, Dai further discloses wherein the anchor is to be attached to the valve leaflet (artificial chordae is capable of being attached to a valve leaflet to allow repair of said leaflet, see Paragraph 11 and 51)
Regarding claim 18, Dai discloses the invention of claim 1, Dai further discloses wherein the anchor is made of a metal or polymer material (see Paragraph 25 mentioning wherein the artificial chordae may be made of ePTFE or other polymer materials)
Regarding claim 20, Dai discloses the invention of claim 1, Dai further discloses wherein the outer delivery tube, the delivery needle, and the pushing tube form a three-layered structure (see Fig. 1b showing the needle, catcher and push shaft form a three-layered structure)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2018/0214269 A1), as applied to claim 1, in view of Dai (WO 2016192481 A1)
Regarding claim 4, Wilson discloses the invention of claim 1, Wilson further discloses a positioning tube fitted outside the outer delivery tube (see Examiner’s Diagram of Wilson Fig. 15C above illustrating a positioning tube positioned outside the outer tube).
However, Wilson does not expressly disclose wherein the positioning tube is made of polymer
	However, in the same field of endeavor, namely, surgical puncturing devices comprising leaflet anchors configured to repair heart valve leaflets, Dai teaches wherein the outer tubes of the heart valve anchoring repair device (shown in Fig. 1) can be made from a polymer material (see Paragraph 17  mentioning “Preferably, the inner and outer tubes made of a metal material or a polymer material”)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positioning tube of Wilson (as referenced in Examiner’s Diagram of Wilson Fig. 15C above) to be made of a polymer material, as disclosed by Dai, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai (WO 2016192481 A1), as applied to claim 1, in view of Wilson (US 2018/0214269 A1)
Regarding claim 19, Dai discloses the invention of claim 1, Dai further discloses wherein the connection wire is connected to the anchor (see Fig. 2b showing wherein rope 24 is connected to the artificial chordae).
However, Dai does not expressly disclose wherein the connection wire is made of a polymer material
However, in the same field of endeavor, namely, surgical puncturing devices comprising leaflet anchors configured to repair heart valve leaflets, Wilson teaches a cardiac valve repair device (see Fig. 17A, see also Paragraph 143) comprising an anchor (distal anchor 440, see Fig. 17B) and a connection wire attached thereto (suture 442, see Paragraph 145 mentioning wherein suture 442 forms the distal anchor at the distal end thereof) and the connection wire is made of a polymer material (see Paragraph 218 mentioning wherein the distal anchor can comprise a polymer material. Since the distal anchor is the distal portion of the suture, this would mean the suture would also comprise a polymer material)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pull rope of Dai to be made of a polymer material, as disclosed by Wilson, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically US 20190328379 A1 to Bourque, US 2022/0087682 A1 to Norton (considered prior are due to the claim of priority to a provisional application filed 04/11/2016), US 2020/0214696 A1 to Harris (considered prior are due to the claim of continuity to an application filed 08/2/2016), US 2016/0324636 A1 to Rourke, US 2007/0255390 A1 to Ducke, US 2009/0157099 A1 to Surti, US 2009/0326578 A1 to Ewers, and US 2015/0230789 A1 to Bentley all disclose surgical repair devices capable of repair mitral valve leaflets, comprising a hollow cannula or needle and a valve anchoring device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795